Citation Nr: 1710429	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a March 2013 Board hearing before a Veterans Law Judge who has since retired.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  In January 2017, VA sent a letter to the Veteran informing him that the Veterans Law Judge was no longer with the Board, and asking whether he desired to have another hearing.  In his January 2017 response, the Veteran indicated that he does not want another hearing. 

The Board remanded the case for further development in December 2013, in order to afford the Veteran an opportunity to submit private medical evidence, and to obtain a VA examination of the low back and right knee.  

The record shows that the Veteran has been variously diagnosed with osteoarthritis, degenerative joint disease, and bursitis of the right knee.  Therefore, VA must address whether service connection is warranted for a right knee disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his December 2013 Board hearing the Veteran discussed being examined for work, while employed by the Department of Labor in Mine Safety and Health.  The Veteran indicated that there were tests of flexibility and movement, to include bending and exercises of that nature.  November 2006 VA treatment note indicates that the Veteran reported that in his work as a Mine Inspector for the Department of Labor he had been placed on light duty the previous month.  Although there are currently audiologic records from the Department of Labor, it appears that there may be outstanding records that pertain to the Veteran's disabilities on appeal.  As such, the Board finds that remand to obtain these records is necessary.

In December 2013 the Veteran was provided notice that he should submit an authorization and release with information to obtain records from Dr. Li Huang at Integrated Health, P.C., and any other private physician who treated his claimed conditions.  Although the Veteran has not provided such information, the Board observes that on his March 2009 VA form 21-526, Application for Compensation and/or Pension, the Veteran identified receiving treatment for his back from Dr. Wayne Thatcher, and Dr. Li Huang, and treatment for his knees from Dr. Sheikh and Dr. Kingery.  As such, in an effort to fully assist the Veteran, while on remand the Veteran should again be requested to provide an authorization and release for each private provider who treated the claimed disabilities.  Information from these medical care providers may be helpful in establishing continuity of symptomatology to link the claimed disorders to service, and to clarify when the Veteran first started receiving treatment.

Pursuant to a December 2013 Board remand, the Veteran was afforded a February 2014 VA examination of the low back and right knee.  Although the examiner reviewed the past medical history and provided a medical opinion, the examination is inadequate.  The examiner opined that the Veteran's knee and back condition were less likely than not related to service.  The examiner reasoned that the Veteran had degenerative joint disease, which was not uncommon in his age bracket, and that the Veteran had reported back pain on service separation examination, and a history of knee and back strain in service, but that these were transient conditions.  

The Board finds that the examiner did not adequately consider or account for the varying medical evidence of record or relied on an inaccurate factual basis.  For instance, he indicated that there were no low back radicular symptoms, but did not discuss the June 2013 VA treatment record showing the Veteran experienced sharp low back pain radiating down his left leg.  In addition, the examiner failed to adequately consider the Veteran's claims of continuity of symptomatology and/or treatment for his conditions.  Finally, although the examiner noted that degenerative joint disease is not uncommon in the Veteran's age bracket, the Board would find it more useful for the examiner to address the impact on the low back and right knee, if any, from the claimed overuse, and repetitive motions in and out of helicopters and lifting heavy equipment in his role as a helicopter mechanic.  As such, the Board finds another VA examination to determine the nature and etiology of the Veteran's low back and right knee disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back or right knee, to include Dr. Thatcher, Dr. Huang, Dr. Sheikh, and Dr. Kingery.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

Obtain any outstanding medical records pertaining to the Veteran's back or right knee from the U.S. Department of Labor, Mine Safety and Health Administration.

Obtain any relevant, outstanding VA medical records since March 2014, and prior to November 2006. 

If such records cannot be located, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his (a) low back disability and (b) right knee disability.  Copies of all pertinent records in the Veteran's electronic claims file (ECF), or in the alternative, access to the ECF, must be made available to the examiner for review.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  All clinically indicated testing and consultations should be completed and all pertinent symptomatology and findings should be reported in detail. 

Following a review of the claims file and physical examination of the Veteran, the examiner should provide current diagnoses for the low back and right knee, and then render an opinion as to whether it is at least as likely as not that the Veteran's:

(a) low back disability had its onset or is otherwise etiologically related to service or any incident therein, to include heavy lifting and jumping in and out of helicopters with equipment; and

(b) right knee disability had its onset or is otherwise etiologically related to service or any incident therein, to include heavy lifting and jumping in and out of helicopters with equipment.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete rationale for any opinion expressed should be provided.  The examiner is notified that the Veteran is competent to report symptomatology observable by a layperson.  The examiner is advised that she/he must discuss the Veteran's self-reported history, and that the absence of corroborating clinical records may not be the determinative factor. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  Ensure that the examiner documents consideration of Virtual VA, and VBMS.  If any report is deficient in any manner, implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

4.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




